Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

 

 

Docket No. 09-188-WA/RB-HC

FIRST MARINER BANCORP

 

Baltimore, Maryland

 

 

 

and

 

 

 

FEDERAL RESERVE BANK OF RICHMOND

 

Richmond, Virginia

 

 

WHEREAS, First Mariner Bancorp, Baltimore, Maryland (“First Mariner”), a
registered bank holding company, owns and controls First Mariner Bank,
Baltimore, Maryland (the “Bank”), a state chartered nonmember bank, and various
nonbank subsidiaries;

 

WHEREAS, it is the common goal of First Mariner and the Federal Reserve Bank of
Richmond (the “Reserve Bank”) to maintain the financial soundness of First
Mariner so that First Mariner may serve as a source of strength to the Bank;

 

WHEREAS, First Mariner and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and

 

WHEREAS, on November 24, 2009, the board of directors of First Mariner, at a
duly constituted meeting, adopted a resolution authorizing and directing Edwin
F. Hale, Sr. to enter into this Agreement on behalf of First Mariner, and
consenting to compliance with each and every provision of this Agreement by
First Mariner and

 

--------------------------------------------------------------------------------


 

its institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of
the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§
1813(u) and 1818(b)(3)).

 

NOW, THEREFORE, First Mariner and the Reserve Bank agree as follows:

 

Dividends and Distributions

 

1.                                       (a)                                 
First Mariner shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).

 

(b)           First Mariner shall not directly or indirectly take dividends or
any other form of payment representing a reduction in capital from the Bank
without the prior written approval of the Reserve Bank.

 

(c)           First Mariner and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.

 

(d)           All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on First Mariner’s capital, earnings, and cash flow;
the Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses (the “ALLL”); and identification of the sources of funds for the proposed
payment or distribution. For requests to declare or pay dividends, First Mariner
must also demonstrate that the requested declaration or payment of dividends is
consistent with the Board of Governors’ Policy Statement on the Payment of Cash
Dividends by State Member Banks and

 

2

--------------------------------------------------------------------------------


 

Bank Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory
Service, 4-877 at page 4-323).

 

Debt and Stock Redemption

 

2.                                       (a)                                 
First Mariner and any nonbank subsidiaries shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

 

(b)           First Mariner shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.

 

Capital Plan

 

3.                                       Within 60 days of this Agreement, First
Mariner shall submit to the Reserve Bank an acceptable written plan to maintain
sufficient capital at First Mariner on a consolidated basis. The plan shall, at
a minimum, address, consider, and include:

 

(a)           The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R.
Part 225, App. A and D) and the applicable capital adequacy guidelines for the
Bank issued by the Federal Deposit Insurance Corporation (the “FDIC”);

 

(b)           the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, ALLL, current and projected
asset growth, and projected retained earnings;

 

3

--------------------------------------------------------------------------------


 

(c)           the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

 

(d)           supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by the FDIC or the
State of Maryland Division of Financial Regulation; and

 

(e)           the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that First Mariner serve as a source of
strength to the Bank.

 

4.                                       First Mariner shall notify the Reserve
Bank, in writing, no more than 30 days after the end of any quarter in which any
of the consolidated organization’s capital ratios fall below the approved plan’s
minimum ratios. Together with the notification, First Mariner shall submit an
acceptable capital plan that details the steps First Mariner will take to
increase the consolidated organization’s capital ratios to or above the approved
plan’s minimums.

 

Compliance with Laws and Regulations

 

5.                                       (a)                                  In
appointing any new director or senior executive officer, or changing the
responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, First Mariner shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 183li) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

 

(b)           First Mariner shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).

 

4

--------------------------------------------------------------------------------


 

Progress Reports

 

6.                                       Within 30 days after the end of each
calendar quarter following the date of this Agreement, the board of directors
shall submit to the Reserve Bank written progress reports detailing the form and
manner of all actions taken to secure compliance with the provisions of this
Agreement and the results thereof, and a parent company only balance sheet,
income statement, and, as applicable, report of changes in stockholders’ equity.

 

Approval and Implementation of Plan

 

7.                                       (a)                                 
First Mariner shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time period set forth in paragraph 3 of this
Agreement.

 

(b)           Within 10 days of approval by the Reserve Bank, First Mariner
shall adopt the approved capital plan. Upon adoption, First Mariner shall
promptly implement the approved plan, and thereafter fully comply with it.

 

(c)           During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.

 

Communications

 

8.                                       All communications regarding this
Agreement shall be sent to:

 

(a)

A. Linwood Gill, III

 

Vice President

 

Federal Reserve Bank of Richmond

 

P.O. Box 27622

 

Richmond, Virginia 23261

 

 

(b)

Edwin F. Hale Sr.

 

CEO/Chairman

 

First Mariner Bancorp

 

1501 South Clinton Street

 

Baltimore, Maryland 21224

 

5

--------------------------------------------------------------------------------


 

Miscellaneous

 

9.                                       Notwithstanding any provision of this
Agreement, the Reserve Bank may, in its sole discretion, grant written
extensions of time to First Mariner to comply with any provision of this
Agreement.

 

10.                                 The provisions of this Agreement shall be
binding upon First Mariner and its institution-affiliated parties, in their
capacities as such, and their successors and assigns.

 

11.                                 Each provision of this Agreement shall
remain effective and enforceable until stayed, modified, terminated, or
suspended in writing by the Reserve Bank.

 

12.                                 The provisions of this Agreement shall not
bar, estop, or otherwise prevent the Board of Governors, the Reserve Bank, or
any other federal or state agency from taking any other action affecting First
Mariner, the Bank, any nonbank subsidiary of First Mariner, or any of their
current or former institution-affiliated parties and their successors and
assigns.

 

13.                                 Pursuant to section 50 of the FDI Act (12
U.S.C. § 1831aa), this Agreement is enforceable by the Board of Governors under
section 8 of the FDI Act (12 U.S.C. § 1818).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 24th day of November, 2009.

 

 

FIRST MARINER BANCORP

 

FEDERAL RESERVE BANK OF RICHMOND

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin F. Hale, Sr.

 

By:

/s/ A. Linwood Gill III

 

Edwin F. Hale, Sr.

 

 

A. Linwood Gill III

 

6

--------------------------------------------------------------------------------